Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to CON filed 9/14/2021, which claims priority to US App. No: 17147323 filed 1/12/2021, which claims priority to US App. No: 16430210 filed 6/3/2019 which claims priority to US App. No: 15074818 filed 3/18/2016.
This action is made Non-Final.

	Claims 42 – 61 are pending in the case. Claims 42 and 52 are independent claims. Claims 1-41 have been canceled in supplemental amendment filed 5/12/2022. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2022, 6/20/2022 and 1/4/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
	The drawings filed on 9/14/2021 have been accepted by the Examiner.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 42-61 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. US-11,061,532 B2. This is a statutory double patenting rejection.

Instant Application
‘532 Patent
Claim 42: 
A computer-implemented method of programmatically assigning a descriptive attribute to an untagged element on a web page to enable an audible description of the untagged element, the web page having an associated document object model (DOM), the method comprising: dynamically analyzing, by a computer system, code associated with the web page, the code comprising at least the DOM or HTML code; 

detecting, by the computer system, one or more compliance issues in the code, wherein at least one of the one or more compliance issues comprises the untagged element lacking an adequate attribute; 


applying, by the computer system, one or more pre-existing remediations to the one or more compliance issues, wherein the one or more pre-existing remediations is generated by a remote server system performing at least: accessing the code associated with the web page; 

receiving, by the remote server system, via a remediation interface input from a user, the input comprising a remediation action to manually remediate a non- programmatically-fixable compliance issue associated with the web page; generating, by the remote server system, the one or more pre-existing remediations based on the input comprising the remediation action to manually remediate the non-programmatically-fixable compliance issue; 

storing, by the remote server system, the one or more pre-existing remediations in an electronic data storage medium; and assigning, by the computer system, an attribute to the untagged element in the code of the web page based on the one or more pre-existing remediations, the attribute assigned to the untagged element.



Claim 1:
A computer-implemented method of programmatically assigning a descriptive attribute to an untagged element on a web page to enable an audible description of the untagged element, the web page having an associated document object model (DOM), the method comprising: dynamically analyzing, by a computer system, code associated with the web page, the code comprising at least the DOM or HTML code; 

detecting, by the computer system, one or more compliance issues relating to web accessibility standards in the code, wherein at least one of the one or more compliance issues comprises the untagged element lacking an adequate descriptive attribute; 

applying, by the computer system, one or more pre-existing remediations to the one or more compliance issues, wherein the one or more pre-existing remediations is generated by a remote server system performing at least: accessing the code associated with the web page; 

receiving, by the remote server system, via a remediation interface input from a user, the input comprising a remediation action to manually remediate a non-programmatically-fixable compliance issue associated with the web page; generating, by the remote server system, the one or more pre-existing remediations based on the input comprising the remediation action to manually remediate a non-programmatically-fixable compliance issue; 

storing, by the remote server system, the one or more pre-existing remediations in an electronic data storage medium; and assigning, by the computer system, a descriptive attribute to the untagged element in the code of the web page based on the one or more pre-existing remediations, the descriptive attribute assigned to the untagged element adapted to enable an assistive technology to speak the descriptive attribute to a user
Claim 43:
wherein the one or more pre-existing remediations are javascript
Claim 2:
wherein the one or more pre-existing remediations are javascript
Claim 44:
wherein the untagged element is an input field
Claim 3:
wherein the untagged element is an input field
Claim 45:
wherein the untagged element is an image
Claim 4:
wherein the untagged element is an image
Claim 46:
wherein the untagged element is a title element
Claim 5:
wherein the untagged element is a title element
Claim 47:
wherein the untagged element lacks the adequate descriptive attribute when one or more descriptive attributes of the untagged element are erroneous
Claim 6:
wherein the untagged element lacks the adequate descriptive attribute when one or more descriptive attributes of the untagged element are erroneous
Claim 48:
wherein the assigning comprises changing the DOM or HTML code associated with the web page
Claim 7:
wherein the assigning comprises changing the DOM or HTML code associated with the web page
Claim 49:
wherein the descriptive attribute is an HTML label
Claim 8:
wherein the descriptive attribute is an HTML label
Claim 50:
wherein the descriptive attribute is an alt-text label
Claim 9:
wherein the descriptive attribute is an alt-text label
Claim 51:
wherein the computer system comprises one or more computing systems
Claim 10:
wherein the computer system comprises one or more computing systems
Claim 52:
A non-transitory electronic storage medium with computer code stored thereon, the computer code configured to programmatically assign a descriptive attribute to an element on a web page to enable an audible description of the element, the web page having an associated document object model (DOM), and the computer code configured to perform, when executed by a computer processor, the steps of: dynamically analyzing, by a computer system, code associated with the web page, the code comprising at least the DOM or HTML code; 

detecting, by the computer system, one or more compliance issues in the code, wherein at least one of the one or more compliance issues comprises the element lacking an adequate attribute; 


applying, by the computer system, one or more pre-existing remediations to the one or more compliance issues, wherein the one or more pre-existing remediations is generated by a remote server system performing at least: accessing the code associated with the web page; 

receiving, by the remote server system, via a remediation interface input from a user, the input comprising a remediation action to manually remediate a non- programmatically-fixable compliance issue associated with the web page; 

generating, by the remote server system, the one or more pre-existing remediations based on the input comprising the remediation action to manually remediate a non-programmatically-fixable compliance issue; 

storing, by the remote server system, the one or more pre-existing remediations in an electronic data storage medium; and 

assigning, by the computer system, an attribute to the element in the code of the web page based on the one or more pre-existing remediations, the attribute assigned to the element adapted to enable an assistive technology to speak the descriptive attribute to a user
Claim 11:
A non-transitory electronic storage medium with computer code stored thereon, the computer code configured to programmatically assign a descriptive attribute to an element on a web page to enable an audible description of the element, the web page having an associated document object model (DOM), and the computer code configured to perform, when executed by a computer processor, the steps of: dynamically analyzing, by a computer system, code associated with the web page, the code comprising at least the DOM or HTML code; 

detecting, by the computer system, one or more compliance issues relating to web accessibility standards in the code, wherein at least one of the one or more compliance issues comprises the element lacking an adequate descriptive attribute; 

applying, by the computer system, one or more pre-existing remediations to the one or more compliance issues, wherein the one or more pre-existing remediations is generated by a remote server system performing at least: accessing the code associated with the web page; 

receiving, by the remote server system, via a remediation interface input from a user, the input comprising a remediation action to manually remediate a non-programmatically-fixable compliance issue associated with the web page; 

generating, by the remote server system, the one or more pre-existing remediations based on the input comprising the remediation action to manually remediate a non-programmatically-fixable compliance issue; 

storing, by the remote server system, the one or more pre-existing remediations in an electronic data storage medium; and 

assigning, by the computer system, a descriptive attribute to the element in the code of the web page based on the one or more pre-existing remediations, the descriptive attribute assigned to the element adapted to enable an assistive technology to speak the descriptive attribute to a user
Claim 53:
wherein the one or more pre-existing remediations are javascript
Claim 12:
wherein the one or more pre-existing remediations are javascript
Claim 54:
wherein the element is an input field
Claim 13:
wherein the element is an input field
Claim 55:
wherein the element is an image
Claim 14:
wherein the element is an image
Claim 56:
wherein the element is a title element
Claim 15:
wherein the element is a title element
Claim 57:
wherein the element lacks the adequate descriptive attribute when one or more descriptive attributes of the element are erroneous
Claim 16:
wherein the element lacks the adequate descriptive attribute when one or more descriptive attributes of the element are erroneous
Claim 58:
wherein the assigning comprises changing the DOM or HTML code associated with the web page
Claim 17:
wherein the assigning comprises changing the DOM or HTML code associated with the web page
Claim 59:
wherein the descriptive attribute is an HTML label
Claim 18:
wherein the descriptive attribute is an HTML label


Claim 60:
wherein the descriptive attribute is an alt-text label


Claim 19:
wherein the descriptive attribute is an alt-text label
Claim 61:
wherein the computer system comprises one or more computing systems
Claim 20:
wherein the computer system comprises one or more computing systems


Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED-IBRAHIM ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on M-Th 8-6 Fri: 7-12/OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H ZUBERI/Primary Examiner, Art Unit 2177